       7:20-cv-00947-TMC         Date Filed 08/01/20          Entry Number 37      Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

JANE DOES 1-9,                                          Civil Action Number: 7:20-cv-00947-TMC

                Plaintiffs,

v.
                                                                     NOTICE OF
COLLINS       MURPHY,    LIMESTONE
                                                               APPEARANCE OF COUNSEL
COLLEGE, MG FREESITES LTD d/b/a
                                                             FOR DEFENDANT MG FREESITES
PORNHUB.COM, and HAMMY MEDIA,
LTD. d/b/a XHAMSTER.COM,

                Defendants.


        YOU ARE NOTIFIED that R. Taylor Speer of the law firm Turner, Padget, Graham and

 Laney, P.A. (“Counsel”) appears for Defendant MG FREESITES LTD d/b/a PORNHUB.COM

 (“Defendant MG Freesites”) in the instant action. Counsel requests that the parties and the Clerk

 of Court add them as attorney of record for all purposes of the instant action.

        As soon as practicably possible Defendant MG Freesites will move the Court for an order

 permitting Marc Mayer and David Steinberg of the law firm Mitchell Silberberg & Knupp to

 appear pro hac vice.

                                      [signature page follows]




                                               Page 1 of 2
      7:20-cv-00947-TMC       Date Filed 08/01/20      Entry Number 37      Page 2 of 2




                                  Respectfully submitted,

DATED August 1, 2020                     TURNER, PADGET, GRAHAM AND LANEY, P.A.


Greenville, South Carolina         By:   /s/ R. Taylor Speer
                                         R. Taylor Speer | Attorney ID: 12267
                                         email | tspeer@turnerpadget.com
                                         direct | 864-552-4618

                                         Post Office Box 1509
                                         Greenville, South Carolina 29602
                                         facsimile | 864-282-5993

TPGL 10495383v1 16881.00101              Attorneys for Defendant MG Freesites Ltd




                                         Page 2 of 2
